DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed June 27, 2022 wherein claims 1-3 were amended and claim 5 canceled.  Claims 1-4 and 6 are pending and have been examined.
In view of the amendments to the drawings, the objections to the drawings are withdrawn as moot.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.  However, please see the new Section 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the mask film” at line 8 lacks antecedent basis.  In view of the new claim 1 limitation of a pair of mask films, in order to examine the claim on the merits below, the examiner understands the claim to require bleaching a part of the polarizer corresponding to the perforated portion of “each” mask film.   
Claims 2, 4 and 6 are rejected in view of their dependency from claim 1.

Allowable Subject Matter
Claim 3 is allowed.
Claims 1, 2, 4 and 6 would be allowable if claim 1 is rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1 and 3, the prior art of record fails to either teach or suggest the limitations now in claims 1 and 3 of a pair of mask films disposed on both surfaces of a polarizer film and wherein each mask film comprises a protective film, an adhesive layer disposed on one surface of the protective film and a perforated portion integrally passing through the protective film and the adhesive layer of each of the mask films.  Further, the prior art of record does not teach or suggest the claim 1 steps of laminating the pair of mask films on both surfaces of the polarizer film and the step of bleaching a part of the polarizer corresponding to the perforated portion of each mask film to form a non-polarized portion in the polarizer.  Ogomi teaches bonding a protective film with through holes (i.e., a mask film) to a surface of a polarizing plate and bonding a second protective film, made of the same material, but without through-holes, to a second surface of the polarizing plate.  Ogomi provides no teaching or suggestion of including through-holes in the second protective film.  The other prior art of record does not provide this deficiency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746